                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


FUFC, LLC                                                           CIVIL ACTION

VERSUS                                                              18-1095

EXCEL CONTRACTORS, LLC, ET AL.


                                        RULING


        This matter is before the Court on the Motion to Dismiss1 by Scott Butaud

(“Butaud”). Excel Contractors, LLC (“Excel”) has filed an Opposition2 to this motion. For

the following reasons, Butaud’s Motion is DENIED under Rule 12(b)(2) and GRANTED

under Rule 12(b)(6).3

I.      FACTS AND PROCEDURAL HISTORY

        FUFC filed a Complaint4 on December 21, 2018 against Excel Contractors,

alleging that after FUFC purchased the accounts receivable of Superior Disaster

Relief, LLC (“Superior”), FUFC acquired invoices submitted to Excel by Superior.

Because Superior had failed to pay for various goods and services, Excel became

aware that multiple material suppliers hold or may hold claims against it due to

Superior’s failure to pay for the goods and services supplied. In summary, various

suppliers in Puerto Rico sold materials to Superior, who then invoiced Excel for the

materials. Superior then sold those invoices to FUFC, who now has filed suit seeking




1
  Rec. Doc. 35.
2
  Rec. Doc. 37.
3
  Rec. Doc. 35.
4
  Rec. Doc. 1.
59449

                                                                              Page 1 of 20
to compel Excel to pay it for the materials sold by the various suppliers in Puerto Rico.

Consequently, because the funds sought by FUFC and potentially by the Puerto

Rican suppliers are common in origin, Excel filed for statutory interpleader5 and was

permitted to deposit funds into the registry of the Court.6 Excel also filed a Third Party

Complaint asserting claims against Superior and Butaud.7

II.     LAW AND ANALYSIS

        The Court first considers Butaud’s Motion to Dismiss under Rule 12(b)(2) for

lack of personal jurisdiction.

        A. Rule 12(b)(2)

           i. Legal Standard

        “A federal district court has personal jurisdiction over a nonresident defendant

to the same extent as a state court in the state in which the district court is located.”8

Thus, personal jurisdiction over a nonresident defendant attaches only when a

defendant is amenable to service of process under the forum state's long-arm statute

and the exercise of jurisdiction comports with the Due Process Clause of the

Fourteenth Amendment.9 “Federal courts ordinarily follow state law in determining

the bounds of their jurisdiction over persons.”10 “This is because a federal district

court’s authority to assert personal jurisdiction in most cases is linked to service of

process on a defendant ‘who is subject to the jurisdiction of a court of general




5
  Rec. Doc. 14.
6
  Rec. Doc. 57.
7
  Rec. Doc. 7.
8
  Walk Haydel & Assoc., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 242 (5th Cir. 2008).
9
  LA. REV. STAT. art. 13:3201.
10
   Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler AG v. Bauman, 571 U.S. at 125 (2014)).
59449

                                                                                          Page 2 of 20
jurisdiction in the state where the district court is located.”11 Consequently, the Court

shall apply Louisiana law on personal jurisdiction to determine whether it has

personal jurisdiction over Butaud.

        The Due Process and Long Arm Statute queries merge into one because

Louisiana's long-arm statute extends jurisdiction coextensively with the limits of the Due

Process Clause.12 Due process is satisfied for personal jurisdiction purposes when: (1)

the defendant has purposefully availed itself of the benefits and protections of the forum

state by establishing “minimum contacts” with that state, and (2) the exercise of personal

jurisdiction does not offend “traditional notions of fair play and substantial justice.”13 The

“purposeful availment must be such that the defendant ‘should reasonably anticipate

being haled into court’ in the forum state.”14 The “minimum contacts” prong is split into

two forms: general personal jurisdiction and specific personal jurisdiction.15

        “Once a plaintiff has established minimum contacts, the burden shifts to the

defendant to show that the assertion of jurisdiction would be unfair.”16 “Even if minimum

contacts exist, the exercise of personal jurisdiction over a non-resident defendant will fail

to satisfy due process requirements if the assertion of jurisdiction offends ‘traditional




11
   Id. (quoting FED. R. CIV. P. 4(k)(1)(a)).
12
   Moncrief Oil Int'l, Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007); St. Martin & Mahoney v.
Patton, 863 F.Supp. 311, 313–14 (E.D.La.1994).
13
   Mark Doyle Construction, LLC v. TriHM Found., LLC, 2018 WL 3763014 at *6 (W.D. La. 2018) (citing
Choice Healthcare, Inc. v. Kaiser Found. Health Plan of Colo., 615 F.3d 364, 367 (5th Cir. 2010)).
14
   Ruston Gas Turbines, Inc. v. Donaldson Co., Inc., 9 F.3d 415, 419 (5th Cir. 1993) (quoting World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). See also Burger King Corp. v. Rudzewicz, 471
U.S. 462, 475 (“This ‘purposeful availment requirement ensures that a defendant will not be haled into a
jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.”) (citations omitted); In re
Chinese Manufactured Drywall Products Liability Litigation, 742 F.3d 576, 588 (5th Cir. 2014).
15
   Choice Healthcare, 615 F.3d at 368.
16
   Walk Haydel, 517 F.3d at 245 (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999)).
59449

                                                                                                   Page 3 of 20
notions of fair play and substantial justice.’”17 The second prong of the Due Process

Clause analysis requires the Court to consider (1) the defendant’s burden, (2) the forum

state’s interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the judicial

system’s interest in efficient resolution of controversies; and (5) the state’s shared interest

in furthering fundamental social policies.18

        Where a defendant has “substantial” and “continuous and systematic general

business contacts” with the forum state, the court may exercise general personal

jurisdiction over any action brought against the defendant.19 General personal jurisdiction

is therefore appropriate when the defendant is essentially “at home in the forum state.”20

The “continuous and systematic contacts test is difficult to meet,”21 and its purpose is to

enable potential defendants to “structure their primary conduct with some minimum

assurance as to where that conduct will and will not render them liable to suit.”22 “[V]ague

and overgeneralized assertions that give no indication as to the extent, duration, or

frequency of contacts are insufficient to support general jurisdiction.”23

        Where contacts are less pervasive, a court may still exercise specific jurisdiction

“in a suit arising out of or related to the defendant's contacts with the forum”24 when the




17
   Ruston Gas Turbines, 9 F.3d at 421 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316
(1945)).
18
   Paz v. Brush Engineered Materials, Inc., 445 F.3d 809 (2006) (citing Ruston Gas Turbines, 9 F.3d at
421).
19
   Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). See also Helicopteros Nacionales de Colombia, S.A.
v. Hall, 466 U.S. 408, 414 (1984).
20
   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
21
   Blue Racer Midstream, LLC v. Kelchner, Inc., 2018 WL 993782 at *2 (N.D. Tex. 2018) (citing Johnston
v. Multidata Systems Int’l Corp., 523 F.3d 602, 610 (5th Cir. 2008)).
22
   Burger King, 471 U.S. at 472.
23
   Cent. Freight Lines v. APA Transp. Corp., 322 F.3d 376, 381 (5th Cir. 2003) (quoting Johnston, 523 F.3d
at 609).
24
   Id. at 414; Luv N' Care, Ltd., v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006).
59449

                                                                                             Page 4 of 20
“nonresident defendant has purposefully directed its activities at the forum state.”25 The

Fifth Circuit follows a three-step analysis for specific personal jurisdiction.

        First, a court must determine “whether the defendant has minimum contacts with

the forum state, i.e., whether it purposely directed its activities toward the forum state or

purposefully availed itself of the privileges of conducting activities there.”26 This minimum

contacts/purposeful availment inquiry is fact intensive. No one element is decisive, and

the number of contacts with the forum state is not, by itself, determinative.27 A single,

substantial act directed toward the forum can support specific jurisdiction,28 but even

multiple contacts, if “[r]andom, fortuitous, or attenuated . . . are not sufficient to establish

jurisdiction.”29 For the purposes of specific personal jurisdiction, what is significant is

whether the contacts suggest that the nonresident defendant purposefully availed himself

of the privileges or benefits of the laws of the forum state.30

        Second, a court considers “whether the plaintiff's cause of action arises out of or

results from the defendant's forum-related contacts.”31 At this step, the proper focus in

the analysis is on the “relationship among the defendant, the forum, and the litigation.”32

This is a claim-specific inquiry, as “the Due Process Clause prohibits the exercise of

jurisdiction over any claim that does not arise out of or result from the defendant's forum



25
   Choice Healthcare, 615 F.3d at 368 (quoting Walk Haydel, 517 F.3d at 243).
26
   Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); see also Hanson v.
Denckla, 357 U.S. 235, 250–251 (1958).
27
   Luv N' Care, 438 F.3d at 470.
28
   See ASARCO, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir. 1990).
29
   Moncrief Oil, 481 F.3d at 312 (citing Burger King, 471 U.S. at 479 (1985)).
30
   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980) (citing Hanson 357 U.S. at 251,
254); Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1028 (5th Cir. 1983), cert. den., 466 U.S.
962 (1984).
31
   Nuovo Pignone, 310 F.3d at 378.
32
   Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 487 (5th Cir. 2008).
59449

                                                                                             Page 5 of 20
contacts.”33

        Third, “[i]f the plaintiff successfully satisfies the first two prongs, the burden shifts

to the defendant to defeat jurisdiction by showing that its exercise of jurisdiction would be

unfair or unreasonable.”34 In this inquiry, a court analyzes five factors: “(1) the burden on

the nonresident defendant, (2) the forum state's interests, (3) the plaintiff's interest in

securing relief, (4) the interest of the interstate judicial system in the efficient

administration of justice, and (5) the shared interest of the several states in furthering

fundamental social policies.”35 “It is rare to say the assertion [of jurisdiction] is unfair after

minimum contacts have been shown.”36

        Personal jurisdiction may not be avoided merely because a defendant did not

physically enter the forum state. Although territorial presence frequently will enhance a

potential defendant's affiliation with a state and reinforce the reasonable foreseeability of

suit there, it is an inescapable fact of modern commercial life that a substantial amount of

business is transacted solely by mail and wire communication across state lines, thus

obviating the need for physical presence within a state in which business is conducted.

As long as a commercial actor's efforts are “purposefully directed” toward residents of the

state in question, courts have consistently rejected the notion that an absence of physical

contacts can defeat personal jurisdiction there.37

        Even so, “merely contracting with a resident of the forum state does not establish


33
   Conwill v. Greenberg Traurig, L.L.P., et al., No. 09-4365, 2009 WL 5178310 at *3 (E.D. La. Dec. 22,
2009) (quoting Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274–75 (5th Cir. 2006)).
34
   Seiferth, 472 F.3d at 271 (citing Burger King, 471 U.S. at 382).
35
   Luv N' care, 438 F.3d at 473; see also, Burger King Corp., 471 U.S. at 476–77 (listing 7 factors).
36
   Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 615 (5th Cir. 2008) (citing Wein Air Alaska, Inc. v.
Brandt, 195 F.3d 208, 215 (5th Cir. 1999)).
37
   Burger King, 471 U.S. at 476–77.
59449

                                                                                                Page 6 of 20
minimum contacts.”38 “A contract is ordinarily but an intermediate step serving to tie up

prior business negotiations with future consequences which themselves are the real

object of the business transaction. It is these factors—prior negotiations and

contemplated future consequences, along with the terms of the contract and the parties'

actual course of dealing—that must be evaluated in determining whether the defendant

purposefully established minimum contacts within the forum.”39

        Although a single act, such as a telephone call or mailing a letter, can be sufficient

to establish minimum contacts, precedent is clear that communications alone are

insufficient when “the communications with the forum did not actually give rise to [the]

cause of action.”40 Rather, when communications relating to conducting business are the

only contacts, courts generally require some type of “continuing obligations” between the

defendant and residents of the forum, such as is found in an ongoing business

relationship, to find that the defendant availed himself of the privilege of conducting

business in the forum. Only then, “because his activities are shielded by ‘the benefits and

protections’ of the forum's laws, it is presumptively not unreasonable to require him to

submit to the burdens of litigation in that forum as well.”41

        On the other hand, for claims of intentional tort, “[a] single act by a defendant can

be enough to confer personal jurisdiction if that act gives rise to the claim being

asserted.”42 “When the actual content of communications with a forum gives rise to


38
   Moncrief Oil, 481 F.3d at 311.
39
   Burger King, 471 U.S. at 479 (internal citations omitted).
40
   Wein Air, 195 F.3d at 213; Aviles v. Kunkle, 978 F.2d 201, 205 (5th Cir. 1992).
41
   Burger King, 471 U.S. at 476.
42
   Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001) (citing Brown v. Flowers Indus., 688 F.2d 328, 332–
33 (5th Cir. 1984) (holding that one long distance telephone call alleged to constitute defamation was
enough to establish minimum contacts)).
59449

                                                                                            Page 7 of 20
intentional tort causes of action, this alone constitutes purposeful availment.”43

        When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the court's jurisdiction over the

nonresident.44 When a district court rules on a motion to dismiss without an evidentiary

hearing, the plaintiff need only present a prima facie case of personal jurisdiction.45 At

this stage, uncontroverted allegations in the complaint must be taken as true, and conflicts

between the parties' affidavits must be resolved in the plaintiff’s favor.46

        To aid resolution of the jurisdictional issue, a court “may receive interrogatories,

depositions or any combination of the recognized methods of discovery . . . But even if

the court receives discovery materials, unless there is a full and fair hearing, it should not

act as a fact finder and must construe all disputed facts in the plaintiff's favor and consider

them along with the undisputed facts.”47 “When deciding a motion to dismiss for lack of

personal jurisdiction, the court is not limited to considering the facts pleaded in the

complaint.”48




43
   Wein Air, 195 F.3d at 213 (5th Cir. 1999); see also, Ross, 246 Fed.Appx. 856, 859–60 (5th Cir. 2007)
(deeming allegations that out of state counsel communicated false information to client in Texas alone
sufficient to make prima facie case of specific personal jurisdiction).
44
   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985); Brown v. Flowers Indus., Inc., 688 F.2d 328,
332 (5th Cir.1982), cert. den., 450 U.S. 1023 (1983).
45
   Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir. 1995) (citing Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 472–73 (1985); Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th Cir. 1986),
cert. den., 481 U.S. 1015 (1987).
46
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
47
   Walk Haydel, 517 F.3d at 241 (holding that a district court erred in requiring a plaintiff to establish more
than a prima facie case even after a limited pretrial evidentiary hearing) (internal citations and quotations
omitted).
48
   SpinSci Technologies, 2018 WL at *3 (citing Walk Haydel, 517 F.3d at 241).
59449

                                                                                                 Page 8 of 20
            ii. Parties’ Arguments

        Butaud plainly contends in his Motion that because the third-party complaint

filed by Excel alleges that Butaud is a resident of Texas,49 and because there are

insufficient facts showing that Butaud is “essentially at home” in Louisiana, the Court

does not possess general personal jurisdiction over Butaud.50 In support of its

assertion of general personal jurisdiction, Excel submits as an exhibit a search of

Lafayette Parish mortgage records for “Scott Butaud,” which indicates that Butaud

possesses the following:

                             An existing mortgage in the amount of $910,000 for residential
                              property.
                             Various personal judgments against [Butaud] rendered by
                              Louisiana courts.
                             Various UCC filings.51

Excel also alleges that Butaud’s status as the registered agent for service and as a

member and manager of multiple Louisiana business entities serves as evidence that

Butaud has “continuous and systematic” contacts with Louisiana.52

        To support its assertion of specific personal jurisdiction, Excel alleges in its

third-party demand that Butaud caused significant financial damages in Louisiana

through “misapplication of funds”53 and fraudulent behavior constituting a breach of

contract and resulting in personal liability.54 Consequently, Excel argues, “Mr. Butaud


49
   Rec. Doc. 14.
50
   Rec. Doc. 35-1 p. 11 (citing Daimler, 571 U.S. at 139 (“For an individual, . . . general jurisdiction is the
individual’s domicile.”).
51
   Rec. Doc. 42 p. 13 (citing Rec. Doc. 42-3).
52
   Id.
53
   Id. at p. 11 (citing Rec. Doc. 7 ¶ 51).
54
   Id. (citing Rec. Doc. 7 ¶ 51, 53, 58-59, 62-63, 68) (“Excel’s Third Party Demand specifically sets forth that
Superior and Mr. Butaud engaged in the ‘misapplication of funds’ and otherwise ‘knowingly failed to apply
the money received from [FUFC] and Excel as necessary to settle claims of sellers of movables or laborers’;
assigned task orders and received payment from [FUFC], but then returned the task orders to Excel;
59449

                                                                                                  Page 9 of 20
is personally liable for his fraudulent, wrongful, and deceitful actions.”55 Indeed, Excel

alleges that Butaud is a “member, manager, and agent of Superior” and that Superior

is a Louisiana company.56 Excel points to the text of the Louisiana Long Arm Statute,

particularly emphasizing the following portions:

                A. A court may exercise personal jurisdiction over a
                nonresident, who acts directly or by an agent, as to a cause
                of action arising from any one of the following activities
                performed by the nonresident:
                (1) Transacting any business in this state.
                ...
                (3) Causing injury or damage by an offense or quasi offense
                committed through an act or omission in this state.
                (4) Causing injury or damage in this state by an offense or
                quasi offense committed through an act or omission outside
                of this state if he regularly does or solicits business, or
                engages in any other persistent course of conduct, or derives
                revenue from goods used or consumed or services rendered
                in this state.
                (5) Having an interest in, using or possessing a real right on
                immovable property in this state.
                ...
                B. In addition to the provisions of Subsection A, a court of this
                state may exercise personal jurisdiction over a nonresident on
                any basis consistent with the constitution of this state and of
                the Constitution of the United States.57

Excel argues that Butaud’s actions caused damage in Louisiana because the

damages were suffered by Excel, a Louisiana business entity.58




‘knowingly invoiced Excel for materials Superior obtained on projects unrelated to Excel’s scope of work’;
and ‘obtained materials from Excel, and subsequently sold those same materials to other contractors.’”).
55
   Rec. Doc. 42 p. 11.
56
   Id. p. 10.
57
   LA. REV. STAT. art. 13:3201.
58
   Rec. Doc. 42 p. 9, 11-12.
59449

                                                                                            Page 10 of 20
        Butaud argues that the conduct giving rise to Excel’s claims was not directed

at Louisiana and that Butaud therefore did not purposefully avail himself of Louisiana

law. Butaud points to Excel’s own allegations in the Third Party Complaint that

indicate that “this action arises out of a contract to perform work in Puerto Rico for

the government of Puerto Rico pursuant to contract governed by Puerto Rican law,

requiring litigation of any claims in Puerto Rico,”59 and that “[t]he disputes about

payment arose while Mr. Butaud was located in Puerto Rico, communicating with

Excel personnel in Puerto Rico.”60

            iii. General Personal Jurisdiction

        The Court finds that the mortgage and security filings, together with the

assertion that Butaud is a member of at least seven business entities in Louisiana—

including Superior, the Louisiana entity involved in the present case—constitute

“continuous and systematic contacts” with the state of Louisiana such that Butaud is

“essentially at home” in Louisiana. Although Excel states in the Third Party Complaint

that Butaud is a resident of Texas, the Court is permitted on a Rule 12(b)(2) motion

to consider alleged facts outside the four corners of the complaint. Further, any facts

alleged in support of a 12(b)(2) motion are to be construed in the light most favorable

to the plaintiff.61 Butaud’s ownership of real property in the state of Louisiana, together

with his substantial involvement in Louisiana businesses, is sufficient to support a

finding of general personal jurisdiction.




59
   Rec. Doc. 35-1 p. 13 (citing Rec. Doc 7 ¶ 44; Rec. Doc. 7-1 p. 6, ¶¶16-17).
60
   Rec. Doc. 35-1 p. 13.
61
   Walk Haydel, 517 F.3d at 241.
59449

                                                                                 Page 11 of 20
        Moreover, the contacts of Superior can be imputed to Butaud for the purposes

of jurisdiction. Excel contends in its Opposition that its Third Party Complaint seeks

to pierce the corporate veil of Superior as a limited liability company by alleging that

Butaud, a member of Superior, is personally liable due to his allegedly fraudulent

conduct.62 “[W]hen jurisdiction is at issue, traditional veil piercing operates vertically

to allow the Court to impute a corporation's contacts to its shareholders.”63 A fortiori,

the imputation of an LLC’s contacts to its owner, member and manager is equitable.

Therefore, for the jurisdictional analysis, the Court considers the contacts of Superior

with Louisiana as Butaud’s contacts. For general personal jurisdiction over a

corporation, the primary bases to be considered are the corporation’s place of

incorporation and principal place of business.64 It is exceptional for a court in the Fifth

Circuit to find that it possesses general personal jurisdiction over a corporation in a

forum other than the corporation’s place of incorporation or principal place of

business.65 Superior is allegedly incorporated in Louisiana, and its principal place of

business is in Louisiana.66 Superior’s contacts with Louisiana, when combined with

Butaud’s ownership of properties and business activities in Louisiana, support the

Court’s finding of general personal jurisdiction over Butaud.



62
   Rec. Doc. 42 p. 10 (“Excel respectfully represents that it is likewise proper to sue Mr. Butaud, the member,
manager, and agent of Superior, under a ‘veil piercing’ action in Louisiana as well.”).
63
   Bona Fide Demolition & Recovery, LLC v. Crosby Const. Co. of La., 690 F.Supp. 2d 435, 443 (E.D. La.
2010) (citing Patin v. Thoroughbred Power Boats, Inc., 294 F.3d 640, 653 (5th Cir. 2002)); see also FloQuip,
Inc. v. Chem Rock Technologies, 2016 WL 4574436 at *15 (W.D. La. 2016).
64
   Daimler, 571 U.S. at 139.
65
   Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014) (“It is, therefore, incredibly difficult
to establish general jurisdiction in a forum other than the place of incorporation or principal place of
business.”).
66
   Butaud admits that Superior is headquartered in Louisiana. Rec. Doc. 35-1 p. 13. See also Rec. Doc. 42
p. 10.
59449

                                                                                                   Page 12 of 20
        Because the Court finds that it possesses general personal jurisdiction, it need not

reach the question of specific personal jurisdiction. Butaud’s Motion to Dismiss under

Rule 12(b)(2) for lack of personal jurisdiction shall be DENIED. The Court now turns to

Butaud’s Motion to Dismiss under Rule 12(b)(6).

        B. Rule 12(b)(6)

            i. Legal Standard

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”67 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”68 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”69

        In Twombly, the United States Supreme Court set forth the basic criteria

necessary for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”70 A complaint is also insufficient if it merely

“tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”71 However, “[a]



67
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
   Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
68
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
69
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
   Rapid Transit, 369 F.3d at 467).
70
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
71
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).
59449

                                                                                              Page 13 of 20
claim has facial plausibility when the plaintiff pleads the factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”72 In order to satisfy the plausibility standard, the plaintiff must

show “more than a sheer possibility that the defendant has acted unlawfully.”73

“Furthermore, while the court must accept well-pleaded facts as true, it will not ‘strain

to find inferences favorable to the plaintiff.’”74 On a motion to dismiss, courts “are not

bound to accept as true a legal conclusion couched as a factual allegation.”75

               ii. Parties’ Arguments

        Butaud contends that Excel has not alleged facts supporting plausible

entitlement to relief. Specifically, Butaud argues that Excel’s Third Party Complaint

makes generalized factual allegations against Butaud and Superior together without

providing details as to actions taken by Butaud individually.76 Butaud also argues that

he cannot be personally liable for claims asserted against Superior by Excel because

he was not a party to the contract in question.77 Lastly, Butaud argues that Excel has

not alleged facts supporting the elements of fraud, intentional and negligent torts, and

alter ego claims.78 Notably, Butaud does not challenge the underlying breach of

contract claim presented by Excel; Butaud’s Motion strictly pertains to his personal

liability.79


72
   Twombly, 550 U.S. at 570.
73
   Iqbal, 556 U.S. at 678.
74
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
    Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
75
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
76
   Rec. Doc. 35-1 p. 7.
77
   Id. at p. 7-8.
78
   Id. at p. 8-9.
79
   Id. at p. 7 (“Regardless, while plausible claims of Excel against Superior can be surmised, claims against
Mr. Butaud cannot.”).
59449

                                                                                              Page 14 of 20
        Excel responds that the following allegations in the Third Party Complaint

present a factual basis for its claims:

                Excel’s Third Party Demand specifically sets forth that
                Superior and Mr. Butaud engaged in the “misapplication of
                funds” and otherwise “knowingly failed to apply the money
                received from [FUFC] and Excel as necessary to settle claims
                of sellers of movables or laborers”; assigned task orders and
                received payment from [FUFC], but then returned the task
                orders to Excel; “knowingly invoiced Excel for materials
                Superior obtained on projects unrelated to Excel’s scope of
                work”; and “obtained materials from Excel, and subsequently
                sold those same materials to other contractors”.80

Citing Ogea v. Merritt,81 Excel argues that these facts present a “veil piercing” claim

that allows it to pursue relief from Butaud personally.82

            iii. Piercing the Corporate Veil

        Because Superior is a limited liability corporation, Excel may only recover from

Butaud if it meets the requirements to “pierce the corporate veil.” A limited liability

company is a business entity that is separate from its members and the liability of its

members is governed solely by the law of limited liability companies.83 As a general rule,

“an individual member is not personally responsible for the liabilities of an L.L.C. beyond

the member's capital contributions, with only specifically enumerated exceptions in cases

of fraud, breach of professional duty, or other ‘negligent or wrongful act.’”84 Louisiana’s

limited liability law provides that “no member, manager, employee, or agent of a limited




80
   Rec. Doc. 42 p. 15.
81
   2013-1085 (La. 12/10/13), 130 So.3d 888.
82
   Rec. Doc. 42 p. 18.
83
   Ogea, 130 So.3d 888; LA. REV. STAT. 12:1320(A).
84
   Cargill, Inc. v. Clark, No. 14-00233-BAJ-SCR, 2015 WL 4715010, at *8 (M.D. La. Aug. 7, 2015).
59449

                                                                                          Page 15 of 20
liability company is liable in such capacity for a debt, obligation, or liability of the limited

liability company.”85 Additionally, “a member, manager, employee, or agent of a limited

liability company is not a proper party to a proceeding by or against a limited liability

company, except when the object is to enforce such person’s rights against or liability to

the limited liability company.”86        Subsection D of LA. REV. STAT.             12:1320 provides

enumerated exceptions to the general rule that shields LLC members from liability for the

acts of the LLC. It provides:

        Nothing in this Chapter shall be construed as being in derogation of any
        rights which any person may by law have against a member, manager,
        employee, or agent of a limited liability company because of fraud practiced
        upon him, because of any breach of professional duty or other negligent or
        wrongful act by such person, or in derogation of any right which the limited
        liability company may have against any such person because of any fraud
        practiced upon it by him.87
        “As a first component, [the Court] must determine whether [Excel] . . . “by law”

has a cause of action against [Butaud] individually.”88 “Using the alter ego doctrine to

pierce the corporate veil is an equitable remedy, not an independent cause of

action.”89 Excel does not argue that its factual allegations support independent claims

of fraud or intentional or negligent tort; its factual allegations supporting fraud and

tortious conduct are merely intended to support its “veil piercing” claim against




85
   LA. REV. STAT. 12:1320(B).
86
   LA. REV. STAT. 12:1320(C).
87
   LA. REV. STAT. 12:1320(D).
88
   Id. at 897.
89
   In re Gulf States Long Term Acute Care of Covington, LLC, 487 B.R. 713 (Bankr. Ct. E.D. La. 2013)
(citing Peacock v. Thomas, 516 U.S. 349, 354 (1996); Grothues v. I.R.S. (In re Grothues), 226 F.3d 334,
337 (5th Cir. 2000); Western Oil & Gas JV, Inc. v. Griffiths, 91 Fed.Appx. 901, 904 (5th Cir. 2003); Tamko
Roofing Products, Inc. v. Smith Engineering Co., 450 F.3d 822, n.2 (8th Cir. 2006); Local 159, 342, 343 &
444 v. Nor–Cal Plumbing, Inc., 185 F.3d 978, 985 (9th Cir. 1999); In re EBW, 2009 WL 116995, *5 (Bankr.
M.D.N.C. 2009)).
59449

                                                                                            Page 16 of 20
Butaud.90 That “veil piercing” claim, however, must rest upon some underlying cause

of action against Butaud individually. Here, the only plausible cause of action

supported by factual allegations is a breach of contract claim against Superior, which

is not challenged in Butaud’s Motion. However, it is undisputed that Butaud is not a

party to the contract in his personal capacity, and thus there is no underlying cause

of action in contract against Butaud personally. In its Opposition, Excel conclusively

states that its factual allegations “detail a ‘traditionally recognized tort’—fraud and

conversion,”91 but nowhere in the Opposition does Excel state the elements of those

claims, nor does Excel argue how its alleged facts meet those elements. Rather,

Excel merely offers conclusory statements about fraud and conversion in support of

its argument that the four-factor test described infra weighs in favor of piercing the

corporate veil.92 In sum, Excel does not assert fraud, conversion, misappropriation,

or theft as individual claims against Butaud; consequently, there is no basis for the

Court to “pierce the corporate veil” and hold Butaud personally liable.

        Moreover, Excel’s argument fails the second prong of the veil piercing analysis as

well. “[A]s a second and integral component, [Excel] can recover against [Butaud]

personally only if [Excel’s] cause of action arises from ‘any fraud practiced upon [it]’ or

‘any breach of professional duty or other negligent or wrongful act.’”93 Construing LA. REV.

STAT. 12:1320(D), this District has recognized that “[t]o be held personally liable, a



90
   See Rec. Doc. 42 p. 17-18 (“Misappropriation and theft, being crimes, are factors which ‘weigh in favor
of holding the member personally liable,’”; “These allegations likewise detail a ‘traditionally recognized
tort’—fraud and conversion—which is another Ogea factor supporting a facially plausible claim.”).
91
   Rec. Doc. 42 p. 18 (citations omitted).
92
   See Id.
93
   Ogea, 130 S.3d at 897 (quoting La. R.S. 12:1320(D)).
59449

                                                                                            Page 17 of 20
member [or manager] must commit fraud, breach a professional duty, or perform a

negligent or wrongful act against another.”94 In Ogea v. Merritt,95 the Louisiana Supreme

Court “authoritatively construed” the exceptions to the general rule of member and

manager limited liability set forth in LA. REV. STAT. 12:1320(D).96 In its discussion of the

terms “negligent and wrongful act,” the Ogea court found that “the terms ‘negligent’ act

and ‘wrongful act’ as employed in LA. REV. STAT. 12:1320(D) are not limited to ‘torts’”.97

The court set forth four factors to be considered when determining whether “the general

rule of limited liability must yield to the exception for a member’s ‘negligent or wrongful

act’.”98 The four factors to be considered are: “1) whether a member's conduct could be

fairly characterized as a traditionally recognized tort; 2) whether a member's conduct

could be fairly characterized as a crime, for which a natural person, not a juridical person,

could be held culpable; 3) whether the conduct at issue was required by, or was in

furtherance of, a contract between the claimant and the LLC; and 4) whether the conduct

at issue was done outside the member's capacity as a member.”99




94
   J & J Sports Production, Inc. v. KCK Holdings, LLC, No. 14-00269-BAJ-RLB, 2015 WL 7195770, *6 (M.D.
La. Nov. 16, 2015).
95
   130 So.3d 888 (2013).
96
   In Medeaa v. K.A.P. Enters., L.L.C., 756 F.3d 875, 885 (5th Cir. 2014), the Fifth Circuit explained that the
Louisiana Supreme Court in Ogea v. Merritt “authoritatively construed” La. R.S. 12:1320. Subsequent to
Ogea, however, federal and state courts have continued to rely upon Louisiana’s jurisprudential piercing of
the corporate veil to determine individual liability of LLC members. See, Medeaa v. K.A.P. Enterprises,
L.L.C., No. 09-1211, 2015 WL 1564876 (W.D. La. Apr. 7, 2015)(on remand from Fifth Circuit district noted
that “neither the Louisiana Supreme Court in Ogea nor the Fifth Circuit in its analysis of [its] prior ruling
required that § 12:1320 be the exclusive remedy for holding members of LLCs personally liable for their
actions when fraud is involved.”) (Currently on appeal to the Fifth Circuit); see also, Cargill, Inc. v. Clark,
No. 14-00233-BAJ-SCR, 2015 WL 4715010 (M.D. La. Aug. 7, 2015) (discussing federal and state court
cases applying jurisprudential piercing of corporate veil analysis).
97
   Ogea 130 So.3d at 900.
98
   Ogea, 130 So.3d at 905.
99
   Ogea, 130 So.3d at 900-01.
59449

                                                                                                Page 18 of 20
          The Court finds that there are insufficient facts to support a claim against

Butaud in his personal capacity. The Third Party Complaint refers to Superior and

Butaud simultaneously for nearly every allegation of fact. In order to satisfy the

pleading standards set by Iqbal and Twombly, the Third Party Complaint must state

with specificity what claims Excel is alleging against Butaud and what factual

allegations support those claims.100 Moreover, a “veil piercing” action requires proof

that the member of the corporation acted in such a way as to render the member

personally liable outside of the protections normally offered by the corporate veil.101

Because Excel refers to both Butaud and Superior, it is impossible to distinguish the

actions of Butaud, a member of Superior, from Superior itself. Consequently, it is

impossible to determine how the alleged facts weigh towards the four-factor “veil

piercing” test because it is not clear what conduct is attributable to Butaud

individually. Excel’s allegations of fact therefore fail the second prong of the veil

piercing analysis as well due to a failure to meet pleading standards.




100
      See Twombly, 550 U.S. at 570.
101
      Ogea, 130 So.3d at 905.
59449

                                                                           Page 19 of 20
III.      CONCLUSION

          For the reasons set forth above, Butaud’s Motion to Dismiss102 is DENIED under

Rule 12(b)(2) and GRANTED under Rule 12(b)(6). Excel’s claims against Butaud are

dismissed WITHOUT PREJUDICE. Excel shall have twenty-one (21) days from the date

of this Ruling to amend its Third-Party Complaint103 to cure the deficiencies noted herein.

Failure to amend by this deadline will result in a dismissal of all claims with prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on March 24, 2020.




                                           S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




102
      Rec. Doc. 54.
103
      Rec. Doc. 7.
59449

                                                                                 Page 20 of 20
